Citation Nr: 1450596	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 17, 2011, for the grant of an aid and attendance allowance for the Veteran's spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON A PPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing in April 2013 and a copy of that transcript is associated with the claims files.  At the hearing, the Veteran also submitted additional evidence with a waiver of RO consideration.  

The Board notes that the Veteran filed a VA Form 9 in August 2010 for the claims of an increased rating for ringworm and service connection for cerebrovascular occlusive disease.  However, in a March 2011 written statement the Veteran stated that he "wished to withdraw his appeals at this time."  Therefore, the issues are not before the Board.  

A review of the Veteran's Virtual VA claims file reveals the April 2013 hearing transcript.  


FINDING OF FACT

No communication received prior to March 17, 2011, can be reasonably construed as a claim, formal or informal, for an aid and attendance allowance for the Veteran's spouse.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 17, 2011, for the grant of an aid and attendance allowance for the Veteran's spouse have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352, 3.400 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  Here, the Veteran was provided with VCAA notice in April 2011.  VA's duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in April 2013.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ specifically noted the issues on appeal and explained to the Veteran the evidence necessary to substantiate his claim for an earlier effective date.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The Veteran contends that he submitted a claim for aid and attendance for his spouse in either August or September 2010.  See Board hearing transcript pg. 4.  

A veteran's spouse will be considered in need of regular aid and attendance if she/he: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) Is a patient in a nursing home because of mental or physical incapacity; or (3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). (inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances with the aid of another; inability to feed self; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment).  38 C.F.R. § 3.351(c) (2013). 

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a).  

The applicable regulation governing effective dates provides that for claims granted for compensation to the Veteran's spouse based on the need for aid and attendance, the effective date of such an award will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(3) (2013).  

Turning to the evidence of record, in August 2010 the Veteran submitted his marriage license.  The Veteran also submitted a statement that stated;

"1.  I have attached a copy of my marriage license.  2.  The VA is my medical provider.  All my medical records on my hypertension, and my Cerebrovascular Occlusive Disease, are at the VA clinic, which is located at: Ernest Childers VA Outpatient Clinic 9322 East 41st St Tulsa, OK 74145.  3. My primary medical doctor at the VA clinic is Dr. Prock, of the Blue Team.".  

The RO construed this statement as a claim for Dependency and sent the Veteran a notice letter for Dependency in September 2010.  

In September 2010, as directed by the September 2010 notice letter, the Veteran submitted a Declaration of Status of Dependents and identified his wife as his dependent.  The Veteran also stated that he had been married twice, with the previous marriage being terminated by divorce.  

In a November 2010 notice letter, the RO requested that the Veteran submit his divorce decree as well as his spouses.  

In a December 2010 notice letter, the RO informed the Veteran that as the divorce decrees have not been submitted the RO must deny the Veteran's claim to add his spouse to his award.  The RO, however, noted that if certain information was received by September 2011, the Veteran's claim could continue to be processed. 

On a Veteran's Supplemental Claim for Compensation, received by the RO on March 17, 2011, the Veteran checked that he "would like to file a claim for additional benefits because my spouse is seriously disabled".  The RO construed this as a claim for aid and attendance for the Veteran's spouse and sent the Veteran a VCAA notice letter for a claim for aid and attendance for his spouse in April 2011.  

The Veteran submitted a medical statement signed by a registered nurse, dated April 26, 2011, regarding his wife's condition.  

In June 2011, the Veteran notified the RO that his wife had passed away on May 25, 2011.  
The Veteran submitted the divorce decree for his wife in August 2011 and his divorce decree in December 2011.  The Veteran was subsequently granted Dependency for his wife.  

In a February 2012 rating decision, the RO deferred the Veteran's claim for aid and attendance pending the receipt of a signed medical statement from an M.D. 

In February 2012, the Veteran resubmitted the private April 2011 statement, now signed by an M.D.  

In a February 2012 rating decision, the RO granted the Veteran's claim for an aid and attendance allowance for the Veteran's spouse, effective March 17, 2011, and the Veteran subsequently disagreed with the effective date.  

At the April 2013 Board hearing, the Veteran testified that he had documentation that the "investigation" into his claim for aid and attendance began at least in December 2010.  The Veteran also testified that there was a delay due to obtaining divorce decrees.  The Veteran also stated that he was unsure where the RO got the March 2011 date from.  The Veteran's representative also testified that he did not see an application dated March 17, 2011, in the file he had.  

Based on the above, the Board finds that the RO received the Veteran's claim for an aid and attendance allowance for the Veteran's spouse on March 17, 2011.  

The Board is sympathetic to the Veteran's contentions that he submitted an application for an aid and attendance allowance for his spouse in August or September 2010.  However, a review of the record shows that the statement submitted in August 2010 cannot be reasonably construed as a claim for an aid and attendance allowance for the Veteran's spouse.  The statement does not indicate that the Veteran's wife was disabled or in need of extra care or assistance.  Instead, the Board finds that the RO's conclusion that the Veteran was filing a claim for Dependency to be reasonable.  Additionally, the letters identified by the Veteran to be evidence that he filed a claim for an aid and attendance allowance for his spouse in fall 2010 are actually notice letters regarding a claim for Dependency.  Furthermore, the Board notes the Veteran's assertion that his claim for aid and attendance was delayed for the submission of divorce decrees.  However, a review of the record reveals that the grant of Dependency, not the grant for aid and attendance, was delayed due to the need for divorce decrees.  Instead, the grant of an allowance for aid and attendance was deferred until the Veteran submitted the required medical documentation.  

Moreover, a review of the Veteran's claims file does not reveal any document dated prior to March 17, 2011, that can be reasonably construed as a claim for an allowance for aid and attendance for the Veteran's spouse.  Again, there is no communication prior to March 17, 2011, indicating that the Veteran's wife was disabled or in need of extra care or assistance.  

The Board acknowledges the Veteran's and his representative's assertions that they are unsure how the RO chose the March 17, 2011, date.  However, a review of the Veteran's claims file shows that on March 17, 2011, the RO received a claim in which the Veteran stated he "would like to file a claim for additional benefits because my spouse is seriously disabled."  

In sum, the preponderance of the evidence is against a finding of an effective date earlier than March 17, 2011, for an award of an aid and attendance allowance for the Veteran's spouse.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's appeal must be denied.

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an effective date earlier than March 17, 2011, for the grant of an aid and attendance allowance for the Veteran's spouse is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


